Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in Fig. 1-11, 16 in the reply filed on 6/16/2021 is acknowledged.
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/743231.  Claims 1-29 are currently pending in this application.  Claims 1-22 are currently under examination.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 6-9, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 10563746. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 6-9, 15 in the current application claim the same elements in claims 7-16 of the 10563746 patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by UENO (4,384,865).

Regarding Claim 6, UENO teaches A ring for driving a drive chain for a bicycle, comprising: a plurality of teeth (3a)(2a)(Fig. 13) that are connected to one another and serially arranged; wherein each of the plurality of teeth has a thickness and the thickness of each of the plurality of teeth at its respective thickest point is substantially identical; wherein a first subset of the plurality of teeth (2a) is configured to have a first 

Regarding Claim 7, UENO teaches wherein the first cross-sectional shape is a mirror image of the second cross-sectional shape (Fig. 13).

Regarding Claim 8, UENO teaches wherein the second cross sectional shape is non-rectangular (Fig. 13).

Regarding Claim 9, UENO teaches wherein each of the teeth in the first subset of teeth is configured to fit within an inner link of a bicycle drive chain (Fig. 13). All the teeth are configured to fit within both the inner link and the outer link.

Regarding Claim 10, UENO teaches wherein each of the teeth in the first subset of teeth is configured to apply lateral pressure in a first direction to a respective link of the bicycle drive chain (Fig. 13). Both sets of teeth apply lateral pressure to both sides depending on which side of the tooth is abutting or pressured.

Regarding Claim 11, UENO teaches wherein each of the teeth in the first subset of teeth is configured to apply lateral pressure in a first direction to a respective inner link of the bicycle drive chain (Fig. 13). All the teeth are configured to fit within both the 

Regarding Claim 12, UENO teaches wherein each of the teeth in the second subset of teeth is configured to fit within an outer link of a bicycle drive chain (Fig. 13). All the teeth are configured to fit within both the inner link and the outer link. Both sets of teeth apply lateral pressure to both sides depending on which side of the tooth is abutting or pressured.

Regarding Claim 13, UENO teaches wherein each of the teeth in the second subset of teeth is configured to apply lateral pressure in a second direction to a respective link of a bicycle drive chain (Fig. 13). All the teeth are configured to fit within both the inner link and the outer link. Both sets of teeth apply lateral pressure to both sides depending on which side of the tooth is abutting or pressured.

Regarding Claim 14, UENO teaches wherein each of the teeth in the second subset of teeth is configured to apply lateral pressure in a second direction to a respective outer link of a bicycle drive chain (Fig. 13). All the teeth are configured to fit within both the inner link and the outer link. Both sets of teeth apply lateral pressure to both sides depending on which side of the tooth is abutting or pressured.

Regarding Claim 15, UENO teaches wherein each of the teeth in the first subset of teeth has a top surface that is offset from a centerline of the drive chain when the ring 

Regarding Claim 16, UENO teaches wherein each of the teeth in the first subset of teeth and each of the teeth in the second subset of teeth have top surfaces and the top surfaces are not symmetrically arranged along a centerline of the drive chain when the ring and the drive chain are placed in operative position (Fig. 13).  Portions of the top surface are offset from the centerline.  Also the teeth are off to one side of the right side of the sprocket as shown in Fig. 13.

Allowable Subject Matter
Claims 1-5, 17-22 are allowed.
A chain ring, comprising: a plurality of teeth, each tooth having an end face having a centerpoint, wherein centerpoints of at least four adjacent teeth form a substantially undulating pattern that is substantially regular around a circumference of the ring; wherein at least a portion of the end face of each tooth laterally overlaps the lateral position of each adjacent tooth; and wherein each of the plurality of teeth has a thickness and the thickness of each of the plurality of teeth at its respective thickest point is substantially identical in Claim 1.
A drive system for a vehicle, comprising: a drive chain having a plurality of inner links and a plurality of outer links, each link comprising an inner plate and an opposite outer plate, each inner plate having a first inner surface facing the outer plate and each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654